Judgment, Supreme Court, Bronx County (John Collins, J.), rendered July 2, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The undercover officer’s radio transmission provided the backup team with probable cause to arrest defendant (see, People v Ketcham, 93 NY2d 416). The only reasonable interpretation, in context, of defendant’s response to the undercover officer’s inquiry about a brand of drugs was that defendant had such drugs in his possession and was offering them for sale. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.